DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections Withdrawn
The terminal disclaimer filed on 07/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,242,407 B2 (initially provisionally rejected as US Application No. 16/801,078) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 07/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,221,248 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The 35 USC § 112(a) rejections of claims 42, 63-67, 70, 72-73, 76-77 and 81-82 have been withdrawn in view of claim amendments.  
The 35 USC § 103 rejection of claim 1 over Rogers in view of Kim has been mooted by the cancellation of claim 1.  
Applicant’s arguments, see page 3, filed 07/13/2022, with respect to claims 42, 54, 63-70, 72-73, 76-77 and 82 have been fully considered and are persuasive.  The 35 USC § 103 rejections of 01/14/2022 has been withdrawn. 
Applicant’s arguments, see page 4, filed 07/13/2022, with respect to claims 42, 54, 63-70, 72-73, 76-77 and 81-82 have been fully considered and are persuasive.  The 35 USC § 103 rejections of 01/14/2022 has been withdrawn. 

Election/Restrictions
Claims 42, 54, 63-70, 72-73, 76-78, 81-82, 96-106 are allowable. Claims 83-84, 86-87, 95 and 107-112, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Invention I and Invention II,  as well as the species of: a) a single, distinct combination of 6 CDR sequences, b) a single species of cytotoxic agent and c) a single form of cancer that is treated, as set forth in the Office action mailed on 10/21/2021, is hereby withdrawn and claims 83-84, 86-87, 95 and 107-112 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 42, 54, 63-70, 72-73, 76-78, 81-84, 86-87 and 95-112 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A thorough sequence search for the VH and VL CDR sequences of claim 42.  In each instance, the “prior art” was as follows:
Sequences found in WO 2016/106221 A1 (“Tavazoie”), which was successfully disqualified by Applicant as prior art on page 2 of Arguments submitted 0713/2022
Sequences found in US Patent 11,242,407 B2 (initially provisionally rejected as US Application No. 16/801,078), which is subject to the Terminal Disclaimer filed 07/13/2022

As such, all CDRs present in the instant application are free of prior art and thus are allowable. Furthermore, all claims dependent on claims which contain any of these CDR sequences as limitations are also allowable.  Therefore, all claims present in the instant application are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 42, 54, 63-70, 72-73, 76-78, 81-84, 86-87 and 95-112 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN L VAN DRUFF/Examiner, Art Unit 1643                


/JULIE WU/Supervisory Patent Examiner, Art Unit 1643